DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 23, after the phrase “second edge,”
DELETED: --and--
Claim 1, line 26, after the phrase “second edge”
DELETED: --.--
INSERTED: “, and
wherein a first strip of the upper material is defined between the first separation and an adjacent second separation of the plurality of separations, wherein the first strip has a first strip edge and a second strip edge located opposite the first strip edge, and wherein the second strip edge has a shape that mirrors a shape of the first strip edge.”

Claim 7, line 27, after the phrase “cut portions”
DELETED: --and--
Claim 7, line 32, after the phrase “the upper’
DELETED: --; and--
INSERTED: “,
wherein a first strip of the upper material is defined between the first separation and an adjacent second separation of the plurality of separations, wherein the first strip has a first strip edge and a second strip edge located opposite the first strip edge, and wherein the second strip edge has a shape that mirrors a shape of the first strip edge; and”

Claim 23, line 24, after the phrase “the upper,”
DELETED: --and--
Claim 23, line 29,  after the phrase “fabric layer;”
DELETED: --; and--
INSERTED: “,
wherein a first strip of the upper material is defined between the first separation and an adjacent second separation, wherein the first strip has a first strip edge and a second strip edge located opposite the first strip edge, and wherein the second strip edge has a shape that mirrors a shape of the first strip edge; and”

Claim 25, line 23, after the phrase “second edge”
DELETED: --, and--
INSERTED: “,
wherein a first strip of the upper material is defined between the first separation and an adjacent second separation, wherein the first strip has a first strip edge and a second strip edge located opposite the first strip edge, and wherein the second strip edge has a shape that mirrors a shape of the first strip edge; and”

Claim 39 is cancelled.
Allowable Subject Matter
Claims 1-2, 5-8, 10, 13-14, 21-27, 30-31, 34, 37-38, and 40 are allowed.
The following is an examiner's statement of reasons for allowance: see applicant remark, filed 05-04-2022, pages 14-116.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732